Citation Nr: 0512719	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  96-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


REMAND

The veteran served on active duty from August 1966 to 
February 1969.

In a June 2002 decision, the Board of Veterans' Appeals 
(Board) denied service connection for PTSD and the veteran 
filed an appeal with United States Court of Appeals for 
Veterans Claims (Court).  In a September 2004 decision, the 
Court vacated the Board's June 2002 decision, and remanded 
the case to the Board for further action in accordance with 
the decision. 

The Court pointed out that VA had not advised the veteran of 
the various types of information or evidence that might help 
verify his claim of experiencing certain in-service stressful 
events.  For instance, the veteran was not specifically told 
that statements by fellow soldiers who witnessed the events 
claimed by the veteran would be helpful.  Such notice is now 
required.  

The Court also noted that VA had not undertaken research 
necessary to corroborate the deaths of a Sergeant Ward and a 
Specialist Prior, both of whom allegedly died in an enemy 
attack in July 1967.  Additionally, the Court indicated that, 
if it was determined that the veteran engaged in combat with 
the enemy or that credible supporting evidence of the claimed 
stressor(s) was obtained, another VA examination would be 
required to ascertain whether the veteran indeed experiences 
PTSD.  This is significant because the record shows various 
clinical assessments over the years, only some of which 
include PTSD.  The Court noted that it appeared that a 
November 1998 VA examiner had not diagnosed PTSD in part 
because a stressor had not been substantiated.  That examiner 
also reported that earlier psychological testing had not 
revealed results sufficient to diagnose PTSD.  Consequently, 
in order to resolve questions raised by the varying 
assessments, another VA examination with psychological 
testing is required.  

Finally, the Board notes that the veteran's representative 
submitted a statement to the Board in March 2005 wherein it 
was noted that the veteran was waiting to receive additional 
pertinent documents requested from the National Personnel 
Records Center (NPRC).  In April 2005, the representative 
requested that the case be remanded to the RO so that a 
hearing could be conducted before the RO hearing office.  The 
representative indicated that additional in-service hospital 
records would be submitted at the hearing along with the 
veteran's testimony and statements from others who were with 
the veteran during his military service.  A remand is 
required so that this evidence, including the veteran's 
testimony, can be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to provide more detailed 
information about Sergeant Ward and 
Specialist Prior, including full names 
and units of assignment, and the 
circumstances surrounded their deaths.  
He should be asked to indicate whether he 
witnessed their deaths or later learned 
of their deaths.  The veteran should also 
be told that he may submit statements 
from individuals who served with him and 
who might have information regarding any 
of the stressful incidents experienced by 
the veteran, including his participation 
in any enemy attack in July 1967 or his 
being knocked from a vehicle and injuring 
his knees.  

2.  The RO should take action to verify 
the deaths of Sergeant Ward and 
Specialist Prior.  Information regarding 
the veteran's whereabouts when these 
individuals were wounded or killed should 
also be sought, if not already of record.  

3.  The RO should schedule the veteran 
for psychological testing and psychiatric 
examination with a view toward 
determining whether he in fact 
experiences PTSD.  Information regarding 
the RO's determination on whether the 
veteran engaged in combat or regarding 
corroboration of claimed stressful 
experience(s) should be forwarded to the 
examiner(s).  (The RO should rely of 
VAOPGCPREC 12-99 in making a 
determination regarding whether the 
veteran "engaged in combat" with the 
enemy.)

The psychiatrist should review the 
results of psychological testing, review 
the entire record (including previous 
assessments of PTSD and assessments of 
other psychiatric illness), examine the 
veteran, and provide a diagnosis.  If the 
diagnoses include PTSD, the specific 
stressor(s) relied on in making the 
diagnosis should be identified.  If PTSD 
is not diagnosed, the examiner should 
explain this in detail and indicate why 
the diagnosis was not made, especially 
given earlier assessments of PTSD, such 
as the one made in January 1995.

4.  After completion of the development 
sought above, the veteran should be 
scheduled for a hearing before a RO 
hearing officer.  He should be given 
opportunity to submit the evidence 
referred to by his representative in 
March and April 2005 letters, including 
in-service hospital records, buddy 
statements, and documents from NPRC.

5.  The RO should thereafter re-
adjudicate the claim of service 
connection for PTSD.  If any additional 
evidentiary development is indicated, 
this should be accomplished.  If the 
claim remains denied, the veteran and his 
representative should be given a 
supplemental statement of the case 
(SSOC).  The SSOC should reflect 
consideration of all pertinent 
regulations and VAOPGCPREC 12-99.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

